Citation Nr: 1316267	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  10-36 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

2.  Entitlement to an initial compensable rating for chronic hiccups.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from May 2002 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Roanoke, Virginia.  

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for gastrointestinal reflux disease (GERD) and a hiatal hernia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The Veteran contends that he has a sleep disorder, to include sleep apnea, that is related to his military service.  See, e.g., December 2008 claim.  The Veteran's service treatment records (STRs) include a Medical Board examination in June 2005 in which the Veteran reported having frequent trouble sleeping.  He indicated that he could not sleep due to heartburn and hiccups.  His September 2005 Medical Evaluation Board proceedings show that he was diagnosed with insomnia due to hiccupping and/or anxiety.  The Veteran was discharged from service due to his chronic hiccups.  

Post-service records include a February 2011 record showing a diagnosis of sleep disorder.  At his March 2013 hearing, the Veteran testified that he had sleeping problems in service and that no sleep study had ever been done.  March 2013 Hearing Transcript (T.) at 11-12.  Since the Veteran's STRs reflect a diagnosis of insomnia and as he has a post-service diagnosis of a sleep disorder, the Board finds that a VA examination is necessary to determine whether the Veteran has a sleep disorder, to include sleep apnea, that is related to his service.  As the Veteran's STRs show that he reported sleeping problems secondary to his service-connected chronic hiccups, if a sleep disorder is diagnosed, medical opinions on both direct and secondary bases are necessary.

As for the Veteran's initial rating claim, in a November 2012 rating decision, the RO granted service connection for chronic hiccups and assigned a noncompensable evaluation.  At his March 2013 hearing, the Veteran submitted a notice of disagreement for the initial rating assigned to that disability.

The Board observes that no statement of the case (SOC) has been issued as to the Veteran's initial rating claim.  The claim must be remanded to allow the RO to provide the Veteran with a statement of the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

The Veteran's claims file contains February 2011 and March 2011 private treatment records from S.H., M.D. with Kaiser Permanente Woodbridge Center in Woodbridge, Virginia.  On remand, any additional records from Dr. S.H. or from Kaiser Permanente should be obtained.  

Also, the Veteran's testimony indicates that there may be a temporary claims file at the RO.  On remand, if any temporary claims files at the RO exist, they should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:
1.  Contact the RO to determine whether any temporary claims files exist; if so, they should be obtained and associated with the claims folder.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service sleep disorder treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. S.H. or through Kaiser Permanente Woodbridge Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed sleep disorder, to include sleep apnea, that he may have.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests including a sleep study should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed sleep disorder, to include sleep apnea, shown on examination had its clinical onset in service or is otherwise related to service.  

If the Veteran is found to have a sleep disorder, to include sleep apnea, the examiner should also address whether the diagnosed disorder is more likely than not, at least as likely as not, or less likely than not caused or aggravated (permanently worsened beyond normal progression) by the service-connected chronic hiccups.  

In answering these questions, the examiner should address the STRs showing insomnia related to hiccups and/or anxiety and the Veteran's reports of sleeping problems.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue of service connection for a sleep disorder, to include sleep apnea, on appeal.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

6.  Provide the Veteran with a statement of the case as to the issue of an initial compensable rating for chronic hiccups.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

